Title: From George Washington to Thomas Newton, 15 August 1783
From: Washington, George
To: Newton, Thomas


                        
                            Sir,
                            Newburgh State of New York 15th Augt 1783
                        
                        Enclosed, I give you the trouble of a Letter from a Miss Janet Dalgleish to me. As it is totally out of my
                            power to render her any Service in the collectn of her debts but wish to put her in the way to obtain Justice, or at least
                            to obtain a knowledge of the Situation of her Brothers Affaires I take the liberty of requesting that you would drop her a
                            line of information on this Subject. I have acquainted her of my having written to you to this effect; & To know
                            that the enclosure has got safe to your hands wd be satisfactory to Dr Sir Yr Most Obt Hble Servt
                        
                            Go: Washington
                        
                    